DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 8/10/2021.  Claims 17-21 and 26-32 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.
The applicant argues that the examiner has not explained how the portion of link 342 can move in a longitudinal axis.  As shown in the attached figure, Worrell et al includes a portion of a link 342 that moves proximally along a longitudinal axis.  What is considered the longitudinal axis in not defined in the claim, therefore any portion on the device can defined as having a longitudinal axis.

    PNG
    media_image1.png
    867
    809
    media_image1.png
    Greyscale

The applicant argues that Worrell et al. does not teach wherein compression of the closure spring is configured to cause proximal movement of the L-shaped lever arm.  The examiner disagrees.  In order for the L-shaped lever arm to move proximally the closure spring must be compressed.  Therefore, the closure spring in its compressed state is configured to cause proximal movement of the L-shaped . 

    PNG
    media_image2.png
    881
    703
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19, 26-28, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrell et al. US 2013/0030428 A1 (Worrell).
As to claim 17, Worrell teaches a surgical instrument comprising: a handle assembly comprising (figs. 20-21c): a closure trigger (324); an L-shaped lever arm (342) coupled to the closure trigger at a first pivot by a toggle pin (341), wherein the L-shaped lever arm is configured to move proximally in a longitudinal axis in response to actuation of the closure trigger (see attached figure above); a closure spring (400) configured to apply a force (biasing force, [0090]) to the L-shaped lever arm at the first pivot (via 340), wherein the closure spring is compressed in response to movement of the closure trigger (fig. 21c), wherein compression of the closure spring is configured to cause a proximal movement of the L-shaped lever arm ( [0090], the state of the spring being in compression is configure to  push the L-shaped lever proximal from fig. 21a from to fig. 21c, see figure above wherein compression of the spring causes a portion of the L-shaped lever to move proximally), and wherein a vector of the force applied to the toggle pin is transverse to the longitudinal axis (because pivots 327 and 345 are fixed, the pin 347 must be able to move within slot 343 for the trigger to be able to pulled, pin 343 moves up and down within the slot 343 which is transverse the longitudinal axis); a shaft assembly (238) coupled to the handle assembly, the shaft assembly comprising a jaw closure actuator (270) coupled to the L-shaped lever arm (figs. 21a-21c); and an end effector (140) 
As to claim 18, Worrell teaches the surgical instrument of Claim 17, wherein the toggle pin is slideably moveable within a toggle pin channel (toggle pin 341 is within an elongated slot 343, and is fully capable of sliding within the slot when trigger 324 is moved).  
As to claim 19, Worrell teaches the surgical instrument of Claim 18, wherein the toggle pin is configured to move within the toggle pin channel to provide a first load at a beginning of a stroke of the closure trigger (before the spring is fully compressed will provide a first load) comprises and a second load at an end of the stroke of the closure trigger (after the spring is fully compressed will provide a second load).  
As to claim 26, Worrell teaches a surgical instrument comprising: a handle assembly comprising (figs. 20-21c): a closure trigger (324); a lever arm (342) coupled to the closure trigger at a first pivot by a toggle pin (341), wherein the lever arm is configured to move proximally in a longitudinal axis in response to actuation of the closure trigger (see attached figure above); and a closure spring (400) configured to apply a force (biasing force, [0090]) to the lever arm at the first pivot (via 340), wherein the closure spring is compressed in response to movement of the closure trigger (fig. 21c), wherein compression of the closure spring is configured to cause a movement of the lever arm (biases trigger 324 to the home position [0090], the spring will push the L-shaped lever proximal from fig. 21c back to home fig. 21a), and wherein a vector of the force applied to the toggle pin is transverse to the longitudinal axis (because pivots 327 and 345 are fixed, the pin 347 must be able to move within slot 
As to claim 27, Worrell teaches the surgical instrument of Claim 26, wherein the toggle pin is slideably moveable within a toggle pin channel (toggle pin 341 is within an elongated slot 343, and is fully capable of sliding within the slot when trigger 324 is moved).  
As to claim 28, Worrell teaches the surgical instrument of Claim 27, wherein the toggle pin is configured to move within the toggle pin channel to provide a first load at a beginning of a stroke of the closure trigger (before the spring is fully compressed will provide a first load) and a second load at an end of the stroke of the closure trigger (after the spring is fully compressed will provide a second load). 
As to claim 31, Worrell teaches a surgical assembly for use with a surgical instrument including an end effector, the surgical assembly comprising: a closure actuator (270) movable to effect a closure motion of the end effector [0086]; and a handle assembly (figs. 20-21c), comprising: a handle (322);-4-Application Serial No. 16,153,107Response dated December 4, 2020Response to Non-Final Office Action dated August 4, 2020 a closure trigger (324) movable relative to the handle (see transition from fig. 21a to fig. 21c); a lever arm (342) coupled to the closure trigger by a toggle pin (341), wherein the lever arm is configured to move along a longitudinal axis (see attached figure above), and wherein movement of the closure actuator is based on movement of the lever arm [0086]; and a closure spring (400) configured to apply a force to the lever arm (biasing force, [0090]), wherein the closure spring is compressible based on rotation of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell.
As to claim 32, Worrell teaches the surgical instrument of Claim 17.  It should be noted that Worrell fails to teach wherein the toggle pin is moveable relative to the closure trigger.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the toggle pin integral with the L-shaped lever arm and the channel within the trigger as opposed to the toggle pin integral with the trigger and the channel within the L-shaped lever arm, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  The result of the reversal being the toggle pin being moveable relative to the closer trigger, while still maintain the function of the movement of the trigger with the L-shaped lever arm.

Allowable Subject Matter
Claims 20, 21, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or render obvious the overall claimed invention of a surgical instrument comprising:  a closure trigger, wherein actuation of the closure trigger to a first position causes proximal movement of a jaw closure actuator and actuation of the closure trigger to a second position causes movement of a toggle pin within a toggle pin channel, wherein movement of the toggle pin changes an angle of the vector of a force applied by the closure spring to the jaw closure actuator, and wherein the first position corresponds to the first and second jaw member being fully closes; and in combination with other structural limitations of the independent claims.  The prior art of Worrell does not specifically disclose the movement of a toggle pin changes an angle of the vector of a force applied by a closure spring of a closure actuator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                         
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771